Order entered August 13, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01214-CR

                         ROBERT MONTE PRICHARD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-00386-Q

                                            ORDER
       The State has filed an August 11, 2015 second motion for extension of time to file its

brief. Because the State did not tender a brief with the motion, the State’s second motion for

extension is DENIED.

       We ORDER the State to file its brief on or before August 26, 2015. If the State does not

comply with this order, the appeal will be submitted without the State’s brief.


                                                       /s/   LANA MYERS
                                                             JUSTICE